Stevens, V. C.
. The complainant alleges in its bill that it is indebted- to- one Burke, who has recovered judgment against it for $1,167.54, *230and that the boroughs which were set oif from complainant after the liability was incurred, are liable in equity to contribute to the payment of this judgment. The claim cannot be sustained. There is no contract to pay alleged; there is no implied assumpsit; for the money paid by Burke was paid by him for the use of the complainant, before the defendants had come into existence. And the'claim is not grounded on any principle of justice which has been sanctioned by the courts.
Where there is no legislation on the subject, says Mr. Justice Clifford in Mount Pleasant v. Beckwith, 100 U. S. 525, “in case of division, the old corporation owns all the public property within her new limits, and is responsible for all the debts of the corporation contracted before the act of separation was passed. Debts previousty contracted must be paid entirety by the old corporation.” Dill. Mun. Corp. (Ith ed.) § 188. So that even if there had been no provision for apportionment, the bill could not have been sustained. But, in point of fact, the legislature has, by act of April 16th, 1896 (P. L. of 1896 p. 270), provided for the division of assets and liability in the mode therein prescribed, and this act has been declared effective. Inhabitants of Orvil Township v. Woodcliff, 35 Vr. 286. There is therefore not any reason whatever for coming into a court of equity.
The bill should be dismissed.